Hooker, J.
I concur in the reversal of the judgment in this cause. It was not disputed that the plaintiff recovered a judgment against the Detroit Tribune Printing Company for libel. It was not denied that all of the assets of the Tribune Printing Company were assigned to .the Evening News Association. The issue in the case was whether such assignment was a bona fide transaction, upon a sufficient consideration, and free from fraud of which its creditors could complain. This issue the defendant had a right, to suppose would be tried upon its merits, and it was under no obligation to try any other issue, or to be subjected to the danger of jurors’ prejudices being aroused by evidence relating to other matters, or by unwarranted appeals by counsel. Counsel *272insisted on showing, by cross-examination of Mr. Scripps, who owned the majority of the stock in each company, that the plaintiff had asked the Tribune Company to retract the libel which was the foundation of his judgment, and that it had never been done. It is now said that this testimony tended to show malice and vindictiveness upon the part of the Tribune Company. If there was a demand of retraction, which was not complied with, it is reasonable to suppose that it was not lost sight of in the trial of the libel case, and doubtless is to be found duly charged against the company in that judgment, which conclusively settled the question of malice against the company. The only possible view that would justify this evidence is that it had some influence upon the Tribune Company in the way of prompting it to fraudulently dispose of its property with a design to prevent the collection of the judgment, and we think the inference of malice or vindictiveness to be drawn'from a failure to retract would not go any further in that direction than would the judgment itself. Apparently counsel for the plaintiff did not offer it for this purpose, for not only did he not give that reason for offering it, but he objected to the defendant’s going into a rebuttal of the alleged claim of malice or vindictiveness, which it clearly had a right to do if it was a vital question in the case. This examination, and the manner in which it was conducted, was, in our opinion, well calculated to prejudice the defendant with the jury, and the judge should not have permitted it.
The same may be said of the language of counsel in criticising the witness Scripps. We are disposed to make all reasonable allowances for professional zeal, but we think this was not justified by any evidence in the case; and, if it was of any value to the plaintiff in the case (as we are bound to suppose that counsel considered it to be), it was rather in the direction of arousing the indignation of the jurors against Mr. Scripps and his company than in calling their attention to evidence which justified the conclusion that this transfer was made for the pur*273pose of avoiding a judgment of small moment in comparison with the transaction between the companies.
The plaintiff, having garnished the defendant, attacked its purchase of all the assets and property of the Tribune Company as fraudulent, and based the claim of fraud largely upon the proposition that it obtained property in excess of its claim against the Tribune Company. Whether this was true or not depended upon the value of an Associated Press franchise, so called, and the good will of the business, which were acquired by the put-chase. It is claimed, perhaps correctly, that this franchise was not property which was subject to execution, being intangible; and it is said that it could not be reached by garnishment because intangible, and not subject to execution. But, if that be conceded, it does not, in my opinion, follow that such of the property as was tangible might not be thus reached. If the transaction was fraudulent, all of the property was taken subject to the rights of creditors. There was testimony tending to show that the press franchise was valuable. If it is a privilege which is essential to a daily newspaper, and one which is granted to but one or two newspapers in a city, it is reasonable to suppose that it would be a privilege much sought; and while it appears that the franchise, being no more than a contract personal in its nature, cannot be used by an assignee without the consent of the press association, it does not necessarily follow that it has no value, because it is possible that it can be made available by obtaining such consent, either under the existing rules of the press association or for a nominal consideration. If, as we gather from the case, this privilege is one that is granted to but one or two newspapers in the city of Detroit, there may be great benefit in obtaining a relinquishment of the right. If the franchise was valuable, there would seem a moral reason why the vendor (a debtor) should apply it to the payment of its debts. It is said that the creditor is not interested in the matter, because *274it is not subject to execution. Were it property exempted by law, we think this would be obvious, under decisions of this court; but we think the law should not erect a barrier against a creditor which has no more substantial foundation than the legal fiction that this right, resting in contract personal in its character, is of no value in the hands of the assignee, when it is obvious that it may be of great value as a matter of fact.
Again, the good will of the Tribune may have been valuable, although intangible, and, if so, its acquisition tended to increase the excess of the value of the property purchased over the purchase price. The effect of the theory of counsel would be to set off the assets called tangible against the purchase price, and to disregard the intangible assets because not subject to attachment or-garnishment, although it seems patent that the intangible property may have been of much value. Good will has been frequently held to have value, and to be subject to contract. In Chittenden v. Witbeck, 50 Mich. 420, it was recognized that it was valuable in connection with an hotel. It was there said: “By good will we suppose must be intended the favor which the management of the Russell House has won from the public, and the probability that the old customers will continue to give it their patronage for the future.” It would seem that an established newspaper might have a similar hold upon its patrons. It is not for us to pass upon the merits of this question, which is plainly a question of fact, and is for the jury or trial court.
The judgment should be reversed, and a hew trial ordered.
Montgomery and Moore, JJ., concurred with Hooker, J.